Citation Nr: 1703205	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  13-06 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than October 25, 2004, for the grant of service connection for coronary artery disease (CAD).

2.  Entitlement to an effective date earlier than December 23, 2010 for the grant of a 30 percent disability rating for CAD.  

3.  Entitlement to service connection for lung cancer, to include as due to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to June 1988.  He died in January 2011; his surviving spouse has been substituted as the appellant.  38 U.S.C.A. § 5121A (2016).

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2011 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the October 2011 decision, the RO granted service connection for the cause of the Veteran's death and basic eligibility to Dependents' Educational Assistance.  In addition, the RO denied service connection for lung cancer and entitlement to an earlier effective date for the award of service connection for CAD pursuant to Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

In her May 2012 notice of disagreement, the appellant initially voiced disagreement specifically with the denial of entitlement to an earlier effective date of the award of service connection for CAD.  In a handwritten note dated later that month, it was noted by the appellant's representative that she actually intended to appeal the denial of accrued benefits. 

In a January 2013 statement of the case, the RO readjudicated the issue of entitlement to an earlier effective date for the grant of service connection for CAD.  The Board notes that service connection for lung cancer is a claim for accrued benefits and the appellant indicated an intent to appeal the accrued benefits claims denied in October 2011.  The claims file does not contain a statement of the case (SOC) relating to service connection for lung cancer.  Therefore, the claim must be remanded for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

The January 2013 decision increased the rating for CAD to 30 percent, effective December 23, 2010.  As explained below, the appellant timely disagreed with the effective date of the increase.

The issues of entitlement to service connection for lung cancer and entitlement to an effective date earlier than December 23, 2010 for the grant of a 30 percent disability rating for CAD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

VA first received a claim for service connection for an ischemic heart disease, specifically CAD, on October 25, 2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 25, 2004 for the grant of service connection for CAD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA provided a notice letter regarding accrued benefits to the appellant in May 2011.  

The issue on appeal addresses the effective date assigned for a grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issue has been obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

Congress and VA have established the laws and regulations governing the assignment of effective dates, which clearly set forth the provisions for when an effective date for the grant of service connection may be.  The Board is bound by these laws and regulations.  See 38 C.F.R. § 19.5 (2016).  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  

In general, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

The Board observes that in this case the issue of entitlement to an earlier effective date for the grant of service connection for CAD was reconsidered in light of VA's special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816.

Specifically, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including an ischemic heart disease such as CAD.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(2).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(3) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).

In this case, the record reflects that the Veteran served in Vietnam and had CAD.  As such, he is a Nehmer class member.  In addition, his claim for disability compensation for CAD was pending between May 3, 1989 and August 31, 2010, the date on which the regulation became effective that added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides.  Given this, pursuant to 38 C.F.R. § 3.816(c)(2), the effective date of the award of service connection will be the later of the date such claim was received by VA or the date the disability arose.  Here, the Veteran filed a claim for service connection received by VA on October 25, 2004.  Service connection was granted in February 2005.  The date when his claim for benefits was received, here October 25, 2004, represents the earliest possible effective date for the grant of service connection for CAD under the law.

As explained, the earliest possible effective date for the grant of service connection for CAD under the law is October 25, 2004, the date VA received the Veteran's claim for service connection.  Accordingly, the appellant's claim for an earlier effective date for the award of service connection for CAD must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date prior to October 25, 2004 for the grant of service connection for coronary artery disease is denied.


REMAND

As noted in the Introduction, on a handwritten note on her May 2012 notice of disagreement, it was indicated by the appellant's representative that she actually intended to appeal the denial of accrued benefits, which would include the denial of service connection for lung cancer in the October 2011 rating decision.  Based on this, a remand for issuance of a SOC is necessary to address the issue of service connection for lung cancer.  See Manlincon, supra, 12 Vet. App. 238.  

Likewise, a January 2013 rating decision increased the disability rating assigned for CAD to 30 percent, effective December 23, 2010.  In a May 2013 statement, the appellant indicated she wanted a Decision Review Officer review because her husband filed a claim related to ischemic heart disease in 2005 or 2007, which is prior to the date from which the increase was granted.  Liberally reading this statement, the Board finds that it represents a notice of disagreement with the effective date assigned for the grant of a 30 percent rating for CAD.  As no SOC has been issued regarding this claim, remand is appropriate.  Id.  

These issues should be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Issue an SOC with respect to the claims of entitlement to service connection for lung cancer and an effective date earlier than December 23, 2010 for the grant of a 30 percent disability rating for CAD.  The appellant is advised that a timely Substantive Appeal must be filed in order to perfect the appeal as to this matter.  38 C.F.R. § 20.302(b).  Only if the appeal is timely perfected, are the issues to be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


